Exhibit JAGUAR MINING INC. Interim Consolidated Financial Statements March 31, 2008 and 2007 (Unaudited) JAGUAR MINING INC. Interim Consolidated Balance Sheet (Expressed in thousands of U.S. dollars) March 31, December 31, 2008 2007 (unaudited) Assets Current assets: Cash and cash equivalents (Note 9) $ 96,672 $ 45,711 Cash in trust - 837 Accounts receivable 5,779 - Inventory 11,765 10,724 Prepaid expenses and sundry assets (Note 2) 13,588 11,897 Unrealized foreign exchange gains (Note 3(a)(ii)) 803 1,680 Forward purchases derivative asset (Note 3(a)(i)) - 924 128,607 71,773 Prepaid expenses and sundry assets (Note 2) 15,643 13,913 Net smelter royalty 1,148 1,225 Restricted cash 3,103 3,102 Property, plant and equipment 96,302 82,945 Mineral exploration projects (Note 4) 71,678 61,273 $ 316,481 $ 234,231 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ 16,296 $ 14,426 Notes payable (Note 5) 9,346 11,699 Current taxes payable 3,018 2,086 Asset retirement obligations 283 269 Forward sales derivative liability (Note 3(a)(i)) - 9,844 28,943 38,324 Forward sales derivative liability (Note 3(a)(i)) - 5,580 Notes payable (Note 5) 77,479 83,920 Future income taxes 476 2,182 Asset retirement obligations 2,801 2,706 Total liabilities 109,699 132,712 Shareholders' equity Common shares (Note 6) 246,419 141,316 Warrants - 245 Stock options 19,223 19,218 Contributed surplus 1,153 1,153 Deficit (60,013 ) (60,413 ) 206,782 101,519 Commitments (Note 3) Subsequent event (Note 6(b)) $ 316,481 $ 234,231 See accompanying notes to interim consolidated financial statements. On behalf of the Board: Gary
